Citation Nr: 0535154	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a chest condition, 
to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a neurological 
disorder, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a hand condition, 
to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a leg condition, to 
include as a result of exposure to herbicides.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  It appears he also had a period of service with the 
National Guard from September 1991 to September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a skin condition, stomach disorder, chest condition, 
neurological disorder, hand problems, and a leg condition.  
The veteran filed his notice of disagreement (NOD) in 
September 2003.

In an August 2004 rating decision, the RO awarded service 
connection for irritable bowel syndrome with a 10 percent 
evaluation and left inguinal hernia with a noncompensable 
evaluation.  The RO also denied service connection for a scar 
of the right wrist.  The veteran filed a NOD in September 
2004.  A statement of the case (SOC) was issued in June 2005.  
However, the veteran did not file a substantive appeal and as 
such, the Board does not have jurisdiction over these claims.   
38 C.F.R. § 20.302(b).

The veteran presented testimony before the RO in April 2005.  
The transcript has bene obtained and associated with the 
claims folder.

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam.  

3.  There is no competent medical evidence of chloracne 
having manifested itself to a degree of 10 percent or more 
within the year following the last date the veteran served in 
the Republic of Vietnam.  

4.  A skin condition is not causally or etiologically related 
to an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.

5.  There is no competent medical evidence of a current chest 
condition.

6.  There is no competent medical evidence of a current 
neurological disorder.

7.  A hand condition, to include arthritis, is not causally 
or etiologically related to an injury or disease suffered in 
service or as a result of exposure to herbicides such as 
Agent Orange.  Arthritis did not manifest in the year 
following the veteran's separation from active duty service.

8.  A leg condition, to include arthritis, is not causally or 
etiologically related to an injury or disease suffered in 
service or as a result of exposure to herbicides such as 
Agent Orange.  Arthritis did not manifest in the year 
following the veteran's separation from active duty service.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for a skin condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

3.  The criteria for the establishment of service connection 
for a chest condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

4.  The criteria for the establishment of service connection 
for a neurological disorder, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A.      §§ 1110, 1112(c), 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

5.  The criteria for the establishment of service connection 
for a hand condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

6.  The criteria for the establishment of service connection 
for a leg condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2003 prior to the initial 
decision on the claims in September 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the March 2003 
letter as to what kinds of evidence was needed to 
substantiate his claims for service connection.  The veteran 
was informed that evidence towards substantiating his claims 
would be (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The veteran indicated in a 
March 2003 statement that he had no further evidence to 
submit in support of his claims.  Additional VCAA letters 
were sent in August 2004 and August 2005.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims, in the August 2005 letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, private medical 
records, and reports of VA examination have been obtained in 
support of the claims on appeal.  The veteran presented 
testimony before the RO in April 2005.  The transcript has 
been obtained and associated with the claims folder.  

Attempts to obtain any additional service medical records in 
August 2004 resulted in a negative response from the National 
Personnel Records Center (NPRC).  While the Board notes that 
medical records from the veteran's National Guard service, if 
any, have not been associated with the claims folder, the 
veteran has not claimed that any of the disabilities were the 
result of his National Guard service between 1991 and 1993.  
He claims that the disabilities on appeal are the result of 
his exposure to herbicides in Vietnam.  As such, a remand for 
further development is not necessary.  38 C.F.R. § 3.159.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Analysis

The veteran contends that he is entitled to service 
connection for a skin condition, chest condition, 
neurological disorder, hand problems, and a leg condition.  
Specifically, he asserts that the claimed disorders are the 
result of exposure to Agent Orange during his active duty 
service in Vietnam.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeal as to these 
issues will be denied.

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

The veteran's DD-214 indicates that the veteran entered 
service in July 1965 and was discharged in July 1968.  It 
appears that the veteran served in Vietnam for one year.  The 
veteran received the Vietnam Service Medal and the Vietnamese 
Campaign Medal.  Therefore, having served in the Republic of 
Vietnam, the veteran is presumed to have been exposed during 
his period of service to an herbicide agent. 38 U.S.C.A. § 
1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below.  38 C.F.R. § 3.303(a). The 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A.  Skin Condition

The Board finds that though the veteran has claimed that he 
has a skin condition, which is associated with herbicide 
exposure, there is no medical evidence of record that the 
veteran has in fact been diagnosed with chloracne or other 
acneform diseases consistent with chloracne.  Instead, the 
veteran has been diagnosed with dermatitis and lichen simplex 
chronicus.  As such, the veteran does not have one of the 
listed diseases in order to establish service connection by 
presumption, based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Thus, the Board shall proceed with determining 
entitlement to service connection on a direct causation 
basis.  Notwithstanding the aforementioned provisions 
relating to presumptive service connection, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service medical records show the veteran complained of a rash 
on his legs of ten day duration in May 1967.  He was treated 
with Hydrocortisone lotion.  There were no further complaints 
in service.  The June 1968 separation examination was 
negative for a diagnosis of a skin condition.  Thus, there 
was no evidence of a chronic skin condition during the 
veteran's active service or a showing of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  

The earliest records of post-service treatment for a skin 
condition are dated in 1998 some 30 years after the veteran's 
discharge from service.  At that time, the veteran reported a 
rash since his service in Vietnam.  The veteran was diagnosed 
with dermatitis of an uncertain etiology.   

Treatment notes from the Hendricks Family Medicine dated 
between 2000 and 2004 contain diagnoses of dermatitis, 
chronic lichen simplex, and perianal rash.  An entry dated in 
August 2000, noted the veteran complained of a rash of a 15 
to 20 year duration.  The veteran was diagnosed with 
dermatitis.  The treatment provider questioned whether the 
condition was secondary to Agent Orange exposure, but no 
definitive nexus opinion was provided.  

A November 2000 VA examination noted the veteran complained 
of a whole body rash manifested by itching, burning, and 
bleeding.  The veteran was diagnosed with lichen simplex 
chronicus involving the feet and left dorsal hand. 

Upon VA examination in August 2003, the veteran reported 
being directly sprayed with chemicals while serving in 
Vietnam.  He indicated that he developed a rash shortly 
thereafter in his groin.  The veteran was diagnosed with 
dermatitis, not otherwise specified.  The examiner noted 
differential diagnoses were broad, and could include 
seborrheic dermatitis and other service-related diagnoses 
such as Agent Orange. 

In April 2004, the veteran was afforded a general medical VA 
examination.  The veteran informed the examiner that he had a 
skin disorder of a 35 year duration.  The examiner noted that 
at one point the skin condition was thought to have been 
possibly related to Agent Orange.  See August 2003 VA 
examination noted above.  However, the diagnosed skin 
disorder was not attributed to herbicide exposure by this 
examiner.

First, the Board finds the 30-year evidentiary gap in this 
case between active service and the earliest medical evidence 
of a skin condition, constitutes negative evidence against 
the claim because it tends to disprove the assertion that a 
skin condition had its onset in service, which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of a skin condition 
between the period of active duty and the initial diagnosis 
in 1998 is itself evidence which tends to show that the 
claimed disorder did not have its onset in service or for 
many years thereafter.

Further, despite evidence of a current diagnosis of a skin 
disorder, to include dermatitis lichen simplex chronicus, 
there is no evidence of record to substantiate the critical 
second and third components of the Guiterrez inquiry, as 
previously enumerated.   The service medical and personnel 
records do not support a finding of a chronic skin condition 
during the veteran's active duty service or a continuity of 
symptomatology after his discharge.  Moreover, there are no 
opinions of record that the current diagnoses are related to 
the veteran's active duty service.  

Finally, while there have ben notations that the veteran's 
dermatitis may be related to Agent Orange exposure, these 
opinions are too speculative as the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined.  Thus, 
the tentative opinions are not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions); 
see Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996).    

Based on a thorough review of the evidence of record, the 
Board concludes that service connection for a skin condition, 
to include as a result of exposure to herbicides, is not 
warranted.  Specifically, there has been no diagnosis of 
chloracne and there has been no showing that a skin 
condition, variously diagnosed as dermatitis and lichen 
simplex chronicus, is related to a personal injury suffered 
or disease contracted in the line of duty, or as a result of 
exposure to herbicides, during his active military service, 
nor may it be presumed to have so incurred.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

While the veteran has testified that he currently has a skin 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Chest Condition

The Board finds that while the veteran has claimed that he 
has a chest condition, which is associated with herbicide 
exposure, there is no medical evidence of record that the 
veteran has in fact been diagnosed with Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), or soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  Combee, 34 
F.3d at 1042.

The veteran's service medical records are negative for 
complaints or treatment of a chest condition.  A chest x-ray 
taken in July 1965 was negative.  The veteran reported on his 
June 1968 Report of Medical History that he coughed up blood.  
The corresponding June 1968 Report of Medical Examination was 
negative for a chest condition.  

Private medical records from Hendricks Family Medicine show 
the veteran complained of left sided chest pain in June 1998.  
The pain was considered atypical for angina.  In February 
2002, the veteran reported a cough and wheeze.  The examiner 
questioned whether the veteran had chemical pneumonitis; 
however, chest x-rays showed no active pulmonary disease 
process.  In April 2002, chest pain was thought to possibly 
be pleurisy.  Chest x-rays again showed no active pulmonary 
disease process.  The next complaints were of chest pain in 
February 2004.  Chest x-rays revealed no active process.  An 
entry dated in March 2004 showed the veteran presented with 
atypical chest pain.  No diagnosis was made. 

General medical VA examination dated in April 2004 showed the 
veteran's chest was clear to auscultation bilaterally.  There 
were no wheezes, rhonci, or crackles.  

Based on the evidence delineated above, there is an absence 
of a current diagnosis of a chest condition.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the claims folder contains complaints of chest pain, 
without a history of an injury, and in the absence of 
objective medical evidence of a diagnosed or identifiable 
underlying disease, pain is not a "disability" for which 
compensation benefits are payable.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. 
Cir. 2001), vacated and remanded on other grounds, (U.S. Vet. 
App. Nov. 6, 2001).

While the veteran has testified that he currently has a chest 
condition that has been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion. Espiritu, 2 Vet. App. at 495.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

C.  Neurological Disorder

The Board finds that while the veteran has claimed that he 
has a neurological disorder manifested by shaking, 
stuttering, and memory loss, which is associated with 
herbicide exposure, there is no medical evidence of record 
that the veteran has in fact been diagnosed with acute and 
subacute peripheral neuropathy.  38 C.F.R. 
§ 3.309(e).  Further there is no evidence that acute and 
subacute peripheral neuropathy manifested to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  Instead, the veteran has 
been diagnosed with multilevel degenerative disc disease 
(DDD) without signs or symptoms of cervical radiculopathy.  
As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  Combee, 34 
F.3d at 1042.

The veteran's service medical records are wholly devoid of 
any complaints or treatment for a neurological disorder.  His 
June 1968 separation examination was also negative. 

Private medical records from Dr. MB dated in August 2002 
indicate the veteran complained of neck pain, stiffness, and 
radiating hand numbness.  Neurologic examination revealed 
sensation was normal to pinprick and light touch in the upper 
and lower extremities.  The veteran was oriented times three.  
There were no gross abnormalities of the arms or legs.  X-
rays showed multilevel DDD without signs or symptoms of 
cervical radiculopathy.

Upon VA examination in April 2004, the veteran made no 
complaints with respect to a neurological disorder.  The 
neurologic examination showed no focal abnormalities.  

Based on the evidence delineated above, there is an absence 
of a current diagnosis of a neurological disorder.  In order 
to substantiate a claim for service connection, the evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  38 U.S.C.A. § 1110, 1131; 
see Degmetich, 104 F. 3d 1328 at 1332.  

While the veteran has testified that he currently has a 
neurological disorder that has been present since his 
separation from active service and related thereto, his 
statements do not constitute competent evidence of a 
diagnosis or a medical nexus opinion. Espiritu, 2 Vet. App. 
at 495.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.



D.  Hand Condition

The Board finds that while the veteran has claimed that he 
has a hand condition, which is associated with herbicide 
exposure, there is no medical evidence of record that the 
veteran has in fact been diagnosed with Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, or soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, 
the veteran does not have one of the listed diseases in order 
to establish service connection by presumption, based on 
herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the Board 
shall proceed with determining entitlement to service 
connection on a direct causation basis.  Combee, 34 F.3d at 
1042.

Service medical records are wholly devoid of complaints or 
treatment for a hand condition.  The first indication that 
the veteran had arthritis is contained in treatment notes 
from Hendricks Community Hospital dated in July 2002, which 
note the veteran was taking 200 milligrams of Celebrex for 
arthritis, and thus, outside the one-year presumptive period 
for arthritis.  38 C.F.R. §§ 3.307, 3.309.  

Private medical records from Dr. MB noted complaints of hand 
numbness in August 2002.  There were no gross abnormalities 
of the bilateral arms.  The veteran was diagnosed with 
multilevel DDD without signs or symptoms of cervical 
radiculopathy.

Upon VA examination in April 2004, the veteran complained of 
arthritis pain in his hands.  He informed the examiner that 
he was unsure of the specific type of arthritis that he had.  
He indicated that he took Celebrex daily.  Objective 
examination of the extremities showed no clubbing, cyanosis, 
or edema.  The veteran was diagnosed with arthritis.

Despite evidence of a current diagnosis of arthritis, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as previously 
enumerated.   The service medical and personnel records do 
not support a finding of arthritis during the veteran's 
active duty service or within one year from his discharge 
from said service.  Moreover, there are no opinions of record 
that the current diagnosis is related to the veteran's active 
duty service.  

While the veteran has testified that he currently has a hand 
disorder, to include arthritis, that has been present since 
his separation from active service and related thereto, his 
statements do not constitute competent evidence of a 
diagnosis or a medical nexus opinion. Espiritu, 2 Vet. App. 
at 495.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

E.  Leg Condition

The Board finds that while the veteran initially claimed that 
he had a leg condition associated with herbicide exposure, 
there is no medical evidence of record that the veteran has 
in fact been diagnosed with Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, or soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  As such, the 
veteran does not have one of the listed diseases in order to 
establish service connection by presumption, based on 
herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the Board 
shall proceed with determining entitlement to service 
connection on a direct causation basis.  Combee, 34 F.3d at 
1042.

During the veteran's April 2005 RO hearing, he testified that 
he received cuts on his left leg from barb wire.  He further 
testified that the cuts resulted in permanent scars, 
numbness, and difficulty walking.

The veteran's service medical records reveal the veteran did 
cut his left leg on barb wire in January 1967.  The cuts were 
treated and dressed.  Later in January 1967, the treatment 
provider noted the leg was healing satisfactorily.  There 
were no further complaints with regard to the left leg in 
service.  The June 1968 separation examination was negative 
for a left leg condition, to include scars.

A review of post-service medical records from Hendricks 
Family Medicine, Avon Family Medicine, Hendricks Community 
Hospital, Dr. MB, and reports of VA examination dated in 2000 
and 2003 are devoid of complaints referable to the left leg 
or a diagnosis of a left leg condition.  An entry dated in 
July 2002 from the Hendricks Community Hospital noted the 
veteran was taking 200 milligrams of Celebrex for arthritis.  
It was not clear whether arthritis was in the legs.  Even if 
arthritis was in the legs, the diagnosis is still outside the 
one-year presumptive period for arthritis.  38 C.F.R. §§ 
3.307, 3.309.  

Upon VA examination in April 2004, the veteran complained of 
arthritis pain in his legs.  He reported taking Celebrex 200 
milligrams daily.  Objective examination of the extremities 
showed no clubbing, cyanosis, or edema.  The examiner 
diagnosed the veteran with arthritis.

Despite evidence of a current diagnosis of arthritis, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as previously 
enumerated.   The service medical and personnel records do 
not support a finding of arthritis in the legs during the 
veteran's active duty service or within one year from his 
discharge from said service.  Moreover, there are no opinions 
of record that the current diagnosis is related to the 
veteran's active duty service.  

While the veteran has testified that he currently has a leg 
disorder, to include arthritis, that has been present since 
his separation from active service and related thereto, his 
statements do not constitute competent evidence of a 
diagnosis or a medical nexus opinion. Espiritu, 2 Vet. App. 
at 495.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

ORDER

Entitlement to service connection for a skin condition, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a chest condition, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a neurological 
disorder, to include as a result of exposure to herbicides, 
is denied.

Entitlement to service connection for a hand condition, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for a leg condition, to 
include as a result of exposure to herbicides, is denied.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


